Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.
This action is in response to the supplemental amendment received 1/25/2021, which supersedes the amendment received on 12/24/2020.

Claim Interpretation
In claim 12, the limitation “used for an infrared light cut filter” is considered an intended use of the laminate claimed in claim 1 and is therefore given limited patentable weight. The laminate of claim 1 is considered capable of operating as an infrared light cut filter.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejection of claim 8 under 35 USC 112(b) is hereby withdrawn.

Response to Arguments
Applicant’s arguments, see pages 9-10 of the remarks, filed 1/25/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new Tawara Shinya et al. (JP2013041141) of record, and Kuromiya et al. (US 2013/0306134).
Applicant's arguments, see pages 11-13 of the remarks, filed 1//25/2021, with respect to newly added claim 15 have been fully considered but they are not persuasive.
The examiner notes that the rejection of claim 1 has been changed to be in view of Tawara and Kuromiya (see above).
Claim 15 is rejected in view of Tawara, Kuromiya, and Gagliardi (see the rejection below).
Gagliardi teaches antireflection layers arranged on both surfaces of an infrared reflecting layer (see at least the abstract).
Tawara discloses that the optical member 10 can include infrared absorbing materials (see paragraph [0018]). A separate infrared absorbing layer 40 is not necessary when optical member 10 includes infrared absorbing materials (see Fig. 11, which lacks layer 40, but includes optical member 10 between the antireflection layer 30 and the infrared reflecting layer 20).
Therefore, Tawara, Kuromiya, and Gagliardi can be combined to meet the claimed requirement that “the laminate further comprises an infrared light absorbing layer arranged between the infrared light reflecting layer and at least one of the plurality of antireflection layers, for the purpose of being obvious to try one of a finite set of arrangements of the antireflection layers, the infrared reflecting layer, and the infrared absorbing layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 2, 4-6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tawara Shinya et al. (JP2013041141, all citations are to the English language machine translation) of record (hereafter Tawara), in view of Kuromiya et al. (US 2013/0306134) (hereafter Kuromiya).
Regarding claim 1, Tawara discloses a laminate (see at least Figs. 3B and 11) comprising: at least one antireflection layer having a refractive index of 1.45 or less (see at least Figs. 3B and 11 and paragraphs [0032]-[0033], where 30 is an antireflection layer and the layer preferably has a refractive index of 1.3 to 1.48); and an infrared light reflecting layer, wherein the infrared light reflecting layer includes a first selective reflection layer which is formed by fixing a liquid crystal phase having a helical axis which rotates in a right direction, and a second selective reflection layer which is formed by fixing a liquid crystal phase having a helical axis which rotates in a left direction (see at least Figs. 3B and 11 and paragraphs [0023]-[0024], where 20 is the infrared reflecting layer with first and second selective reflection layers indicated by 21R to 22L), wherein the at least one antireflection layer includes inorganic particles (see at least paragraph [0032], where the antireflection layer 30 can comprise a layer made of an inorganic compound such as SiO2 or hollow SiO2), wherein the solid content of the matrix of the antireflection layer is 0.1 to 10 times the total solid content of the antireflection particles (see at least paragraph [0043]).

However, Kuromiya teaches an antireflective film (see at least the abstract) having a refractive index close to that of air (see at least paragraph [0005]), wherein the antireflective film includes inorganic particles (see at least paragraph [0047], where the particles are silica), and wherein a content of the inorganic particles with respect to a total mass of the antireflective film is 99% by mass or more (see at least paragraph [0166], where the weight% is preferably from 50% to 99%).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Tawara to include the teachings of Kuromiya so that a content of the inorganic particles with respect to a total mass of the antireflection layer is 99% by mass or more for the purpose of controlling the refractive index, properties of the film formation, or moldability (see at least paragraph [0005] of Kuromiya, where the higher mass% leads to a larger number of voids, since there is little other solid content between the particles, which produces a lower refractive index closer to that of air).

Regarding claim 2, Tawara as modified by Kuromiya discloses all of the limitations of claim 1.
Tawara also discloses that at least one of the first selective reflection layer or the second selective reflection layer includes a liquid crystal compound having a refractive index anisotropy 
Tawara as modified by Kuromiya does not specifically disclose that the refractive index anisotropy is measured at 30°C.
However, it would have been obvious to one of ordinary skill in the art that the refractive index anisotropy would be representative of standard temperature ranges that such a laminate would be expected to experience and 30°C is well within normal operating parameters for an imaging device.

Regarding claim 4, Tawara as modified by Kuromiya discloses all of the limitations of claim 1.
Tawara also discloses that an infrared light absorbing layer including an infrared absorber is further provided (see at least Figs. 3B and 11 and paragraph [0018], where the optical member 10 can contain a near-infrared light absorbing material).

Regarding claim 5, Tawara as modified by Kuromiya discloses all of the limitations of claim 4.
Tawara also discloses that the infrared absorber has a maximum absorption in a wavelength range of 600 to 1200 nm (see at least paragraph [0018], where the infrared absorber is a near-infrared absorber and paragraph [0016], where near-infrared is given as the wavelength band from 700 to 1200 nm).

Regarding claim 6, Tawara as modified by Kuromiya discloses all of the limitations of claim 1.
Tawara also discloses that the inorganic particles are formed of silica (see at least paragraph [0032], where the antireflection layer 30 can comprise a layer made of an inorganic compound such as SiO2 or hollow SiO2).

Regarding claims 9 and 10, Tawara as modified by Kuromiya discloses all of the limitations of claim 1.
Tawara also discloses that the refractive index of the at least one antireflection layer is 1.35 or less or 1.25 or less (see at least paragraph [0033], where the range for the possible refractive indices is as low as 1.1) and that the silica particles can be hollow (see at least paragraph [0032]).
Additionally, Kuromiya teaches that voids can be added to an antireflection layer in order to reduce the refractive index (see at least paragraph [0005]).

Regarding claim 11, Tawara as modified by Kuromiya discloses all of the limitations of claim 1.
Tawara also discloses a base layer which is arranged to be adjacent to the infrared light reflecting layer (see at least Figs. 3B and 11, where optical member 10 is a base layer).

Regarding claim 12, Tawara as modified by Kuromiya discloses all of the limitations of claim 1.

The examiner notes that this limitation is considered an intended use and is therefore given limited patentable weight.

Regarding claim 13, Tawara as modified by Kuromiya discloses all of the limitations of claim 1.
Tawara also discloses a solid-state imaging device comprising the laminate according to claim 1 (see at least paragraph [0001]).

Regarding claim 14, Tawara as modified by Kuromiya discloses all of the limitations of claim 4.
Tawara also discloses a method for producing the laminate according to claim 4 comprising: applying a liquid crystal composition including at least a liquid crystal compound and a right rotation chiral agent, and a liquid crystal composition including at least a liquid crystal compound and a left rotation chiral agent in a random order to form the infrared light reflecting layer; applying an infrared light absorbing composition including an infrared absorber to the infrared light reflecting layer to form the infrared light absorbing layer; and applying at least one antireflection layer forming composition including inorganic particles to the infrared light absorbing layer to form the antireflection layer (see at least Figs. 3B and 9 and paragraphs [0023], [0039]-[0042], [0047], [0067], where forming the infrared reflecting layer, the infrared light absorbing layer, and the antireflection layer are all described).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the layers to match the order of forming the layers as claimed for the purpose of being obvious to try a finite number of arrangements of the three layers.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tawara Shinya et al. (JP2013041141, all citations are to the English language machine translation) of record (hereafter Tawara), in view of Kuromiya et al. (US 2013/0306134) (hereafter Kuromiya) as applied to claim 1 above, and further in view of Kawada Ken et al. (JP2000281629, all citations are to the English language machine translation) of record (hereafter Kawada).
Regarding claim 3, Tawara as modified by Kuromiya discloses all of the limitations of claim 1.
Tawara as modified by Kuromiya does not specifically disclose that at least one of the first selective layer is a layer that is formed by using a compound represented by Formula (5).
However, Kawada teaches a polymerizable rod-shaped nematic liquid crystalline compound, which has a large refractive index anisotropy and can be used in a cholesteric reflective film (see at least paragraph [0003] and paragraph [0044], where the refractive index anisotropy can be 0.25 or more), wherein the compound is represented by Formula (5) (see at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Tawara as modified by Kuromiya to include the teachings of Kawada so that at least one of the first selective layer is a layer that is formed by using a compound represented by Formula (5) for the purpose of substituting one known compound in a cholesteric reflective layer for another in order to obtain predictable results such as a large refractive index anisotropy.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tawara Shinya et al. (JP2013041141, all citations are to the English language machine translation) of record (hereafter Tawara), in view of Kuromiya et al. (US 2013/0306134) (hereafter Kuromiya) as applied to claim 1 above, and further in view of Akimoto et al. (US 2013/0337161) of record (hereafter Akimoto).
Regarding claim 7, Tawara as modified by Kuromiya discloses all of the limitations of claim 1.
Tawara as modified by Kuromiya does not specifically disclose that the at least one antireflection layer is a layer that is formed by using a particle aggregate in which a plurality of silica particles are linked in a chain shape.
However, Akimoto teaches an antireflection coating (see at least the Title) having a refractive index of 1.45 or less (see at least paragraph [0041], where the refractive index can be 1.42 or less), wherein the antireflection coating includes inorganic particles (see at least 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Tawara as modified by Kuromiya to include the further teachings of Akimoto so that the at least one antireflection layer is a layer that is formed by using a particle aggregate in which a plurality of silica particles are linked in a chain shape for the purpose of substituting one known form of silica for another in order to obtain predictable results such as the desired refractive index of the antireflection layer.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tawara Shinya et al. (JP2013041141, all citations are to the English language machine translation) of record (hereafter Tawara), in view of Kuromiya et al. (US 2013/0306134) (hereafter Kuromiya) as applied to claim 1 above, and further in view of Gagliardi et al. (US 2009/0047509) of record (hereafter Gagliardi).
Regarding claim 8, Tawara as modified by Kuromiya discloses all of the limitations of claim 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Tawara as modified by Kuromiya to include the further teachings of Kuromiya so that the at least one antireflection layer can comprise a plurality of antireflection layers for the purpose of optimizing the antireflective properties of the antireflection layer.
Tawara as modified by Kuromiya does not specifically disclose that the plurality of antireflection layers are respectively arranged on both surfaces of the infrared light reflecting layer.
However, Gagliardi teaches a laminate comprising an infrared reflecting layer with upper and lower antireflection layers (see at least the abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Tawara as modified by Kuromiya to include the teachings of Gagliardi so that the plurality of antireflection layers are respectively arranged on both surfaces of the infrared light reflecting layer for the purpose of improving visible transparency of the laminate (see at least paragraph [0001] of Gagliardi).

Regarding claim 15, Tawara as modified by Kuromiya discloses all of the limitations of claim 1.

Kuromiya also teaches that the at least one antireflection layer can comprise a plurality of antireflection layers (see at least paragraph [0010], where the antireflective film can comprises multilayers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Tawara as modified by Kuromiya to include the further teachings of Kuromiya so that the at least one antireflection layer can comprise a plurality of antireflection layers for the purpose of optimizing the antireflective properties of the antireflection layer.
Tawara as modified by Kuromiya does not specifically disclose that the plurality of antireflection layers are respectively arranged on both surfaces of the infrared light reflecting layer.
However, Gagliardi teaches a laminate comprising an infrared reflecting layer with upper and lower antireflection layers (see at least the abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Tawara as modified by Kuromiya to include the teachings of Gagliardi so that the plurality of antireflection layers are .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W.B/             Examiner, Art Unit 2872        

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872